OPINION

Per Curiam:

The first appeal of this case was dismissed without prejudice to the right of appellant to reinstate the appeal after final determination of its complaint. Cascade Drinking Waters v. Central Tel., 88 Nev. 702, 504 P.2d 697 (1972). The validity of the complaint was finally determined and the appeal reinstated. We now must decide the propriety of judgment for the defendants entered for failure of plaintiff to plead or otherwise show a claim for relief.
The plaintiff Cascade Drinking Waters, Inc., alleges that it entered into a written agreement with the defendant Central Telephone Company acting through its agent General Telephone Directory Company to advertise Cascade’s produce, bottled water, in the “Water Companies-Bottled” portion of the classified directory of Central Telephone Company; that the advertisement was placed therein as agreed by the defendants; but that the defendants breached an implied covenant of their written agreement by also advertising in the same part of the telephone directory the product of AK’WA Pure Corporation, which sold water purifiers rather than bottled water, all to the *236plaintiff’s damage. Moreover, the plaintiff alleged that the defendants were negligent in advertising the product of AK’WA Pure as it did.
In our view, plaintiff has failed to demonstrate error in the district court’s action, dismissing plaintiff’s said complaint. No substantial, relevant authority has been tendered to establish that a telephone company’s promise to advertise a given business under a certain heading raises such a duty not to advertise other types of business under that heading, as will support an action for alleged loss of business income. We have discovered no such authority.
Affirmed.